*550
ORDER

PAULINE NEWMAN, Circuit Judge.
Corazon P. Florendo moves for leave to proceed in forma pauperis. The Office of Personnel Management (OPM) moves for summary affirmance of the Merit Systems Protection Board’s decision affirming OPM’s denial of Florendo’s claim for benefits on the basis of res judicata. Florendo has not responded.
Florendo sought a survivor annuity at OPM based on the federal service of her deceased husband, Leonardo R. Florendo. OPM denied her request because her claim was dependent on the determination that her spouse was eligible for benefits, and his claim for benefits had been denied previously. The Board affirmed on the ground that Florendo’s annuity claim was barred by the doctrine of res judicata.
Summary affirmance of a case is appropriate “when the position of one party is so clearly correct as a matter of law that no substantial question regarding the outcome of the appeal exists”. Joshua v. United States, 17 F.3d 378, 380 (Fed.Cir. 1994). The Board adjudicated Leonardo Florendo’s CSRS eligibility, and this court dismissed his petition for review of that decision. See Florendo v. Office of Personnel Management, MSPB Docket No. SE-0831-96-0589-I-1 (Initial Decision, Oct. 31, 1996), review denied, 75 M.S.P.R. 214 (1997) (Table), review dismissed, 121 F.3d 727 (Fed.Cir.1997) (Table). Because Corazon Florendo’s eligibility for a surviv- or annuity is dependent on Leonardo Florendo’s CSRS eligibility, which has already been adjudicated, her claim is barred by the doctrine of res judicata. See Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326 n. 5, 99 S.Ct. 645, 58 L.Ed.2d 552 (1979).
The Board correctly concluded that Florendo’s claim was barred. We conclude that no substantial question regarding the outcome of this petition for review exists; therefore, summary affirmance is appropriate.
Accordingly,
IT IS ORDERED THAT:
(1) Florendo’s motion for leave to proceed in forma pauperis is moot
(2) The Office of Personnel Management’s motion for summary affirmance is granted.
(3) Each side shall bear its own costs.